Citation Nr: 1410662	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-38 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for a recurrent low back sprain.

3.  Entitlement to an evaluation in excess of 60 percent for lumbar disc disease on or after August 23, 2012.  

4.  Entitlement to a total rating based on individual employability due to service connection disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to July 1977 and from March 1982 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board remanded the case for further development in January 2012.  That development was completed, and the case has since been returned for appellate review.

In a January 2013 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating for his lumbar spine disability to 60 percent, effective from August 23, 2012.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains in appellate status. 

The Board also notes that the Veteran's appeal originally included the issue of entitlement to service connection for arthritis of the hands.  However, in a September 2012 rating decision, the AMC granted service connection for degenerative arthritis of the left middle finger, right thumb, right index finger, right middle finger, left thumb, left index finger, left ring finger, left little finger, right ring finger, and right little finger.  This was considered as a grant of the full benefit sought on appeal, and therefore, the issue is no longer considered on appeal.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal. 

The issues of entitlement to an increased rating for the Veteran's service-connected lumbar spine disability and to TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran does not have a current right ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in service, nor may right ear sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the appellant with notice in a May 2008 letter prior to the initial decision on the claim in September 2008, as well as in a letter in April 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available service and post-service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the claim. The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.

The Veteran was also afforded VA examinations in August 2008, July 2009, and January 2012 in connection with his claim for service connection for right ear hearing loss.  The Board finds that these examinations are adequate, as the examiners performed the objective testing as required under the regulations.  As discussed below, the claim must be denied because there is no currently disability.  Thus, a medical opinion is unnecessary in this case.  

The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran has contended that he currently has right ear hearing loss due to noise exposure in service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for right ear hearing loss.  Specifically, the preponderance of the evidence of record shows that he does have right ear loss as defined by VA regulations.  See 38 C.F.R. § 3.385.  

The post-service treatment records contain multiple audiological examinations showing that the Veteran does not have right ear hearing loss pursuant to 38 C.F.R. § 3.385.  

The Board does note that a December 2005 examination does document that the Veteran had puretone threshold of 40 decibels at 4000 Hz.  However, subsequent testing in 2006 and 2007 does not show hearing loss under 38 C.F.R. § 3.385.  Moreover, the Board notes that the Veteran filed his claim for service connection for right ear hearing loss in May 2008.  The December 2005 VA examination finding was many years prior to the Veteran filing his claim in May 2008, and the law requires the presence of a disability since the inception of his claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Since filing his claim in May 2008, there has been no evidence showing that he has right ear hearing loss as defined by VA regulation.  

In fact, the Veteran was afforded a VA examination in August 2008 at which time his speech discrimination score was 98 percent.  An audiogram also revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
Right ear
5
5
5
5
20


In July 2009, the Veteran was provided another VA audiological examination and was found to have pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
5
0
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

A VA audiological examination was also conducted in January 2012.  The results of that examination were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
10
25

The Veteran's speech discrimination score was 96 percent.  

There are no other audiological evaluations dated during or close to the appeal period contained in the claims file, and the Veteran has not identified the existence of any such evidence.  Furthermore, the Veteran has not alleged that his hearing has worsened since it was last examined in January 2012, and there is no other evidence suggesting that this is the case.

In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes. Here, the preponderance of the probative evidence of record weighs against the existence of right ear hearing loss under the requirement of 38 C.F.R. § 3.385.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has current right ear hearing loss during the period of the appeal, the Board finds that the Veteran is not entitled to service connection.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where the preponderance of the evidence is against the claim. See U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

In this case, the Veteran was last afforded a VA examination in connection with his increased rating claim in January 2012.  At that time, the examiner noted that the total duration of all incapacitating episodes over the past 12 months was less than one week.  However, in September 2012, a physician completed a form for the Veteran under the Family and Medical Leave Act.  She noted that the Veteran would be incapacitated for a single continuous period of time from July 31, 2012, to September 1, 2012, due his back disability.  She also noted that he had flare-ups 12 times every 3 to 4 months that lasted 3 to 7 days per episode.  Such evidence suggests that the Veteran's symptoms may have worsened since his last VA examination in January 2012.  Therefore, the Board finds that an additional VA examination is necessary in this case.

Moreover, it appears that there may be outstanding medical records in light of the physician's September 2012 statement.

In addition, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran stated in October 2012 that he has been unable to work since July 2012 due to his back injury.  As such, the evidence of record reflects that the Veteran may be unemployable as a result of his service-connected back disability for which an appeal of the disability rating is pending.  Therefore, the RO/AMC should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorder. After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  A specific request should be made for any private treatment records dated from January 2012 to the present.

The RO/AMC should also obtain any outstanding VA medical records.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis. The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify and describe all neurological manifestations of the service-connected spine disability other than radiculopathy. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO/AMC should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).   In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


